--------------------------------------------------------------------------------

Exhibit 10.31


CAMBREX CORPORATION
PERFORMANCE SHARE AGREEMENT




THIS AGREEMENT (the “Agreement”), entered into as of ­­­­__________, by and
between _____________ (the “Participant”) and Cambrex Corporation, a Delaware
corporation (the “Company”).


WHEREAS, the Participant was granted an award of the opportunity to receive
performance shares by the Committee and the Board of Directors. Participant and
the Company now wish to memorialize the award pursuant to this Performance Share
Agreement.


WHEREAS, the Company maintains the Cambrex Corporation 2009 Long-Term Incentive
Plan as amended and restated, effective April 28, 2011 (the “Plan”), which is
incorporated into and forms a part of this Agreement (all capitalized terms not
defined herein have the definitions set forth in the Plan), and the Participant
has been selected by the Committee to receive a performance share award, which
shall constitute an award of Restricted Stock Units, under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


 
1.
Performance Period.  The “Performance Period” is the period beginning on
__________, and ending on __________, with each year from __________ during the
Performance Period being a “Performance Year”.



 
2.
Award.  Subject to the terms of this Agreement and the Plan, effective
__________, the Participant was granted the opportunity to earn the cash value
of up to __________ shares (each share so earned, a “Performance Share”) of the
Common Stock of the Company, in accordance with the terms of this Agreement.



 
3.
Settlement of Awards.  The number of Performance Shares earned by the
Participant shall equal the sum of the 3-year Relative Revenue Growth and the
3-year EBITDA Relative Growth of the Company as set forth in Appendix A as
compared to an index of peer companies comprising those companies contained in
the GICS Code 352030 Life Sciences Tools & Services as of __________ , with
20__  sales between ten percent (10%) and seven hundred and fifty percent (750%)
of the Company’s 20__ sales. The value of the Performance Shares earned is to be
paid in cash.


 
1

--------------------------------------------------------------------------------

 

If, during the Performance Period, a company in the peer group is acquired or
becomes no longer publicly traded for reasons other than financial performance,
then that company shall be removed from the peer group and shall not be factored
into the performance calculation.


 
4.
Vesting.



(a)            The Participant’s right to the cash value of the Performance
Shares shall vest on the first to occur (the date of the first to occur, the
“Vesting Date”) of (i) __________ , if the Participant remains employed by the
Company or any of its Affiliates (as defined below) on such day, (ii) a Change
in Control during the Performance Period, if the Participant remains employed by
the Company and its Affiliates on the date of such Change in Control, (iii) a
termination of the Participant’s employment with the Company and its Affiliates
during the Performance Period due to the Participant’s death or Disability (as
defined below) or (iv) the Company terminates the Participant’s employment with
the Company and its Affiliates during the Performance Period without Cause (as
defined below); provided, however, that in the event that (x) a Change in
Control occurs during the Performance Period or (y) the Participant’s employment
with the Company and its Affiliates terminates during the Performance Period due
to the  Participant’s death or Disability or (z) the Participant’s employment
with the Company and its Affiliates is terminated by the Company without Cause
during the Performance Period, the Participant’s vesting shall be the right to
receive a prorated award of Performance Shares in accordance with Section
4(c).  For purposes of this Agreement, (i) “Affiliate” shall mean any person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company (within the meaning
of the Exchange Act) (ii) “Disability” shall mean a physical or mental
disability that prevents the performance by the Participant of his duties to the
Company and its Affiliates lasting for a period of one hundred eighty (180) days
or longer, whether or not consecutive, in any twelve (12) month period, and
(iii) “Cause” shall mean the Participant’s (1) failure to substantially perform
his duties to the Company after a demand for substantial performance or demand
for cure of such breach is delivered, and a reasonable opportunity to cure is
given, (2) personal dishonesty or breach of fiduciary duty involving personal
profit, (3) gross negligence, serious misconduct or commission of a criminal act
related to the performance of his duties, or the furnishing of proprietary
confidential information about the Company to a competitor, or potential
competitor or third party whose interests are adverse to those of the Company,
(4) habitual intoxication by alcohol or drugs during work hours; or (5)
conviction of a felony.


(b)            If the Participant’s employment with the Company and its
Affiliates terminates prior to the occurrence of a Vesting Date, the Participant
shall have no right to any Performance Shares.


(c)            If (i) a Change in Control occurs during the Performance Period
or (ii) the Participant’s employment with the Company and its Affiliates
terminates during the Performance Period due to the Participant’s death or
Disability or (iii) the Company terminates the Participant’s employment with the
Company and its Affiliates without Cause during the Performance Period, the
Participant shall receive, at the time set forth in Section 6, a number of
Performance Shares, the amount determined as of the date of the most recently
concluded Performance Year, equal to the product of (x) the number of
Performance Shares earned times (y) a fraction, the numerator of which is the
number of days in the Performance Period that elapsed through the date of the
Change in Control or the Participant’s termination of employment with the
Company and its Affiliates, as applicable, and the denominator of which is 1095.

 
2

--------------------------------------------------------------------------------

 

 
5.
Forfeiture.  If prior to the date the Performance Shares are deemed vested in
accordance with the conditions in Section 4, (i) the Participant’s employment
with the Company, its Affiliates and/or its Subsidiaries is terminated for any
reason other than death or Disability, or by the Company without Cause, (ii)
there occurs a material breach of this Agreement by the Participant or (iii) the
Participant fails to meet the tax withholding obligations described in Section 9
hereof (hereinafter collectively referred to as a “Forfeiture Event”), all
rights of the Participant to the Performance Shares that have not vested in
accordance with Section 4 hereof as of the date of such Forfeiture Event shall
terminate immediately and be forfeited in their entirety.



 
6.
Distribution; Transferability.  The Company shall, subject to Section 9, deliver
to the Participant the cash value of any vested Performance Shares as soon as
practicable, but no later than sixty (60) days, following the applicable Vesting
Date.



 
7.
Administration.  The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan.  Any interpretation of the Agreement by the Committee
and any decision made by it (including interpretations and decisions regarding
determinations of the peer group and the peer group Revenue Growth and EBITDA
Growth) during the Performance Period or with respect to the Agreement, is final
and binding.



 
8.
Plan Governs.  Subject to the final sentence of this Section 8, this Agreement
is subject to all of the terms and provisions of the Plan.  Without limiting the
generality of the foregoing, by entering into this Agreement the Participant
agrees that no member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any award
thereunder or this Agreement.  In the event that there is any inconsistency
between the provisions of this Agreement and of the Plan, the provisions of the
Plan shall govern.  Notwithstanding the foregoing provisions of this Section 8
or anything else herein or in the Plan, the definition of “Change in Control”
for purposes of this Agreement shall be the definition contained in the Plan.


 
3

--------------------------------------------------------------------------------

 

 
9.
Withholding.



(a)           The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Performance Shares.


(b)           The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Article 14 of the
Plan.


(c)           The Committee shall be authorized, in its sole discretion, to
establish such rules and procedures relating to the use of shares of Common
Stock to satisfy tax withholding obligations as it deems necessary or
appropriate to facilitate and promote the conformity of the Participant’s
transactions under the Plan and this Agreement with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, if such rule is applicable to
transactions by the Participant.


 
10.
Nature of Payments.  The grant of the Performance Shares hereunder is in
consideration of services to be performed by the Participant for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Participant for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Participant.



 
11.
Representations of the Participant.  The Participant hereby represents to the
Company that the Participant has read and fully understands the provisions of
this Agreement and the Plan and his or her decision to participate in the Plan
is completely voluntary.  Further, the Participant acknowledges that the
Participant is relying solely on his or her own advisors with respect to the tax
consequences of this award.



 
12.
Notices.  All notices or communications under this Agreement shall be in
writing, addressed as follows:



To the Company:


Cambrex Corporation
One Meadowlands Plaza
East Rutherford, NJ  07073
Attention:  General Counsel

 
4

--------------------------------------------------------------------------------

 

To the Participant:


Address on file with the Company


Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.


 
13.
Assignment; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant.



 
14.
Entire Agreement; Amendment; Termination.  This Agreement represents the entire
agreement of the parties, and supersedes all prior agreements between the
parties, with respect to the subject matter hereof.  The provisions of the Plan
are incorporated in this Agreement in their entirety.  In the event of any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.  This Agreement may be amended at any time by written
agreement of the parties hereto.



 
15.
Governing Law.  This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware other than
the conflict of laws provisions of such laws.



 
16.
Severability.  Whenever possible, each provision in this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement shall
remain in full force and effect.



 
17.
No Right to Continued Employment or Participation; Effect on Other Plans.  This
Agreement shall not confer upon the Participant any right with respect to
continued employment by the Company, its Affiliates or its Subsidiaries or
continued participation under the Plan, nor shall it interfere in any way with
the right of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time.  Payments received by the Participant
pursuant to this Agreement shall not be included in the determination of
benefits under any pension, group insurance or other benefit plan of the
Company, its Affiliates or any Subsidiaries in which the Participant may be
enrolled or for which the Participant may become eligible, except as may be
provided under the terms of such plans or determined by the Board.


 
5

--------------------------------------------------------------------------------

 

 
18.
Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.



 
19.
Claw Back.  This agreement shall be subject to the Company’s Claw Back Policy as
required by the Dodd-Frank Act.





IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the day
and year first above written.





 
CAMBREX CORPORATION
         
__________
         
PARTICIPANT
         
__________

 
 
6

--------------------------------------------------------------------------------

 
 
Appendix A



   
3-yr Relative Revenue Growth
   
3-yr EBITDA Relative Growth
             
Achievement as % of Target
 
Revenue Percentile Goals
   
Revenue Related Payout
   
Payout % of Total
   
EBITDA Percentile Goals
   
EBITDA Related Payout
   
Payout % of Total
   
Combined Payout % of Total
     
Combined Payout (Shares) Total
50.00%
    25.00 %     50.00 %     25.00 %     25.00 %     50.00 %     25.00 %    
50.00 %      
60.00%
    30.00 %     60.00 %     30.00 %     30.00 %     60.00 %     30.00 %    
60.00 %      
70.00%
    35.00 %     70.00 %     35.00 %     35.00 %     70.00 %     35.00 %    
70.00 %      
80.00%
    40.00 %     80.00 %     40.00 %     40.00 %     80.00 %     40.00 %    
80.00 %      
90.00%
    45.00 %     90.00 %     45.00 %     45.00 %     90.00 %     45.00 %    
90.00 %      
100.00%
    50.00 %     100.00 %     50.00 %     50.00 %     100.00 %     50.00 %    
100.00 %      
110.00%
    55.00 %     120.00 %     60.00 %     55.00 %     120.00 %     60.00 %    
120.00 %      
120.00%
    60.00 %     140.00 %     70.00 %     60.00 %     140.00 %     70.00 %    
140.00 %      
130.00%
    65.00 %     160.00 %     80.00 %     65.00 %     160.00 %     80.00 %    
160.00 %      
140.00%
    70.00 %     180.00 %     90.00 %     70.00 %     180.00 %     90.00 %    
180.00 %      
150.00%
    75.00 %     200.00 %     100.00 %     75.00 %     200.00 %     100.00 %    
200.00 %      

 
 

--------------------------------------------------------------------------------